Citation Nr: 1626914	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right cheek scar.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to a rating in excess of 10 percent for residuals of left index finger laceration.


REPRESENTATION

Appellant represented by:	Hannah B. Gerstenblatt, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to October 1973.  These matters are before the Board of Veterans' Appeals Board) on appeal from July 2010 (service connection issues) and November 2011 (increased rating issue) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO); the Veteran's record is now in the jurisdiction of the New York, New York, RO.  In April 2014, a videoconference hearing was held before the undersigned, a transcript of the hearing is in the record.  [In June 2014, the Veteran's request for a second, in-person hearing was denied because he had accepted the videoconference hearing (in lieu of an in-person hearing) on the record and had not otherwise demonstrated good cause for a second hearing; he did not appeal that decision.]  

These matters were previously before the Board in January 2015, when the Board reopened a previously denied claim of service connection for a left knee disability and remanded all matters listed above for further development on the merits.  [The January 2015 Board decision also reopened and remanded a claim of service connection for posttraumatic stress disorder (PTSD).  That claim was granted in an April 2016 rating decision and is no longer before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left knee, right knee, and hip disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A right cheek scar was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to an event, injury, or disease in service.

2.  The Veteran's residuals of left index finger laceration are shown to be manifested by no more than mild incomplete paralysis, to include symptoms of pain, limitation of motion, locking, and grip weakness; the scar is not unstable.  


CONCLUSIONS OF LAW

1.  Service connection for right cheek scar is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A rating in excess of 10 percent for left index finger laceration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5229, 4.118, Codes 7804 and 7805, 4.124a, Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

VA's duty to notify was satisfied by letters in June 2009 (service connection) and April 2011 (increased rating).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The Board acknowledges that, on March 2016 VA examination, the Veteran reported that he received physical therapy for his left finger disability.  As noted in the Remand, below, his most recent (private) physical therapy records are not yet associated with the record.  However, a review of his primary care treatment notes indicates that the physical therapy was prescribed for his back and knee disabilities (not the finger).  (See October 2015 VA treatment record.)  Thus, the Board finds that there are no pertinent outstanding treatment records relevant to the Veteran's residuals of left index finger laceration.

With respect to the increased rating matter, the AOJ arranged for VA examinations in June 2011 and March 2016.  The Board finds that the reports of those examinations, taken together, contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not been afforded an examination (with nexus opinion) in conjunction with his claim seeking service connection for a right cheek scar; as the (credible) evidence does not suggest such disability may be related to his service, such examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board further finds that there has been substantial compliance with the instructions in the Board's January 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs note July 1973 treatment for a (now service-connected) left index finger laceration; they are silent for any facial scars or injuries.

A March 2008 VA treatment record notes removal of papules on the left and right neck and from the right periocular region; there is no mention of facial scarring.  

In November 2008 correspondence, the Veteran stated that he had sustained injuries, including a facial injury, in a 1973 assault.  

A January 2009 VA treatment record notes a scar on the right cheek that the Veteran reported was sustained as a result of an assault during active service.  A September 2009 VA mental health consult notes the Veteran's report that, during an August 1973 assault, the assailants pressed a knife to the right side of his face, causing a scar.  

On June 2011 VA (fee-basis) examination for residuals of left index finger laceration, the Veteran reported a scar from a 1973 assault.  The examiner noted that the scar was on the upper right cheek, not very visible, and about 2 centimeters in length.  

At the April 2014 videoconference hearing, the Veteran testified that he was assaulted twice during active service: once during boot camp, when he sustained injuries to his back and left knee, and once in 1973, when an assailant swung a knife at his face, scratching him on the right cheek.  He reported that he sought medical treatment, during which both his hand and face injuries were treated, but only his hand injury was documented.  

In January 2015 correspondence, the Veteran reported that he sustained (unreported) facial injuries as a result of a beating during boot camp (prior to the 1973 assault.)

It is not in dispute that the Veteran has a current scar on his right cheek.  Additionally, on prior remand, the AOJ granted service connection for PTSD based on the 1973 assault (during which the Veteran's left index finger sustained a laceration); consequently, that claimed event has been conceded.  What remains to be resolved is whether the Veteran's right cheek scar is related to his active service, to include as a result of the (conceded) 1973 assault or the claimed assault in boot camp.

To the extent that the Veteran testified that his right check injury was incurred during a boot camp beating, the Board notes that such contention is contradicted by his numerous other reports that it was incurred during the (conceded) 1973 assault.  Consequently, the Board finds that his contention that it was incurred during boot camp is not credible evidence in support of his claim.

Regarding the Veteran's testimony that his right cheek was scratched with the knife used in the (conceded) 1973 assault, he is competent to report such injury, and the Board finds that he is credible to the extent that he reports a knife was used in the assault; such is corroborated by the July 1973 STRs noting treatment for left index finger laceration.  However, his STRs document treatment for left index finger laceration only; no right cheek injury is noted.  

While the Board generally cannot determine that lay evidence lacks credibility solely because it is uncorroborated by contemporaneous medical records, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a lack of documentation can be considered probative when context indicates that such evidence, if it existed, would have been recorded, see FED. R. EVID. 803 (7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).  In the instant case, the Board finds it reasonable to assume that, where treatment for one laceration was documented, all lacerations sustained in the same incident would be treated and documented.  The Board acknowledges the Veteran's contention, generally, that his treatment (and documentation of that treatment) was limited to the most serious condition (his finger laceration) so as to avoid documentation of the assault.  However, the Board finds that such contention is contradicted by his STRs, which document that he reported six times for initial and follow-up treatment for his finger laceration (he reported for a sixth evaluation, but left before treatment could be provided).  The Board finds it reasonable that, if concealing the nature and extent of the Veteran's injuries was intended, treatment (and the extent of such treatment) for his finger would likewise have been provided and not reported (as the Veteran alleged was the case with his facial laceration, see hearing transcript, page 12).  Consequently, the Board finds that, in this instance, the lack of documented treatment for facial laceration is probative, objective evidence that contradicts the Veteran's lay testimony and weighs against his claim.  

As the Veteran's lay testimony (first offered 35 years after separation from service) as to an in-service origin is contradicted by the lack of documentation in contemporary medical records, in which it is reasonable to assume that such injury would be documented, the Board further finds that the Veteran's lay testimony attributing his right cheek scar to the 1973 assault is not credible and is not probative evidence supporting his claim.  

The Board acknowledges the Veteran's contention that a nexus examination should have been provided.  (See, e.g., November 2011 substantive appeal.)  However, absent any credible and competent evidence associating his right cheek scar with his active service, an examination is not required.  See McLendon, supra.  The Board acknowledges that the June 2011 examination report appears to state that the right cheek scar is from the 1973 assault (i.e., that a nexus is medically suggested).  However, reading the report as a whole (as is required), to specifically include the examiner's notation that she was told (by the Veteran) not to bother addressing the right cheek scar (indicating that she did not perform a medical evaluation), the Board finds that the examiner was merely reporting the Veteran's account of the scar's origin (which the Board has found not credible), not providing a medical opinion as to nexus.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a medical report "must be read as a whole").  Said another way, to the extent that the June 2011 examiner's statement suggests a nexus to service, it is based on an inaccurate factual premise (the Veteran's testimony) and should be assigned no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Consequently, the Board finds that the June 2011 examination report is not probative evidence supporting the Veteran's claim (or requiring a nexus examination.)

In summary, it is reasonable to expect that if the Veteran sustained a facial injury, resulting in his current right cheek scar, during the 1973 assault, it would have been documented and treated along with his left index finger laceration.  As it was not, the Veteran's testimony as to such injury is not credible.  There is no other credible evidence supporting the claim.  Consequently, the preponderance of the evidence is against the claim of service connection for a right cheek scar, and the appeal in that matter must be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's service-connected residuals of left index finger disability have been rated according to the functional impact, which has evolved over time.  

Under 38 C.F.R. § 4.118, Code 7084, a single unstable or painful scar is entitled to a 10 percent rating; higher ratings require service-connected scars or scars that are both painful and unstable.  Code 7085 notes that any disabling effects not considered under Code 7084 may be rated under another appropriate Code.  

Under 38 C.F.R. § 4.71a, Code 5229, limitation of motion of the major index finger is entitled to a maximum rating of 10 percent, where there is a gap of at least one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or when extension is limited by more than 30 degrees; limitation of motion is otherwise not entitled to a compensable rating under Code 5229.  Under Code 5003 (for degenerative arthritis), limitation of motion is entitled to a 10 percent rating if otherwise noncompensable.

Under 38 C.F.R. § 4.124a, Code 8515 (for median nerve paralysis), a 10 percent rating is warranted for mild incomplete paralysis of the nerve.  A 30 percent rating is warranted when there is moderate incomplete paralysis of the nerve of the dominant extremity.  A 50 percent rating is warranted when there is severe incomplete paralysis of the dominant extremity nerve.  A 70 percent rating is warranted when there is complete paralysis of the dominant extremity nerve.  (The Board takes judicial notice that the Veteran is left handed.  (See November 1972 report of medical history.))  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In January 2011, the Veteran filed a claim seeking an increased (compensable) rating for his service-connected residuals of left index finger laceration.

On June 2011 VA examination, the examiner noted a 1 cm by 0.1 cm deep linear scar with underlying tissue damage.  The scar was located on the mediolateral side of the index finger and was barely visible.  There was no skin breakdown, and the Veteran denied experiencing such.  The scar itself was not painful on examination, but the Veteran reported that he experiences constant pain related to the injury.  There was no inflammation, edema, disfigurement, or keloid formation.  At that time, there was no limitation of motion, although the Veteran reported the functional impairment of not being able to hold tools in his left hand due to decreased grip strength.  Other documented symptoms included numbness to pinprick along the mediolateral side of the index finger (in the webspace between the first two digits and along the medial aspect of the thumb ("anatomical snuffbox area")), as well as occasional "locking up" of the index finger.  In addition to the decreased grip and its effect on his current employment as housekeeper at a VA hospital, the Veteran also reported that his injury also rendered him unable to follow his preferred profession of carpentry.  

In November 2011, the AOJ granted an increased 10 percent rating, noting that the June 2011 VA examination indicated compensable neurological symptoms of weakness and decreased sensation.  As a result, the Veteran's finger disability, which had been rated under Code 5229 for non-compensable limitation of motion, was re-rated by analogy to Code 8515 for compensable neurological impairment.  

In his January 2012 notice of disagreement, the Veteran stated that a 20 percent rating was warranted, effective the date his claim was filed (i.e., while he was he appealing the rating assigned, he was not appealing the effective date.)

In a March 2013 statement, the Veteran stated that he had been placed on light duty at work due to nerve damage in his left hand.  He submitted a VA "Report of Employee's Emergency Treatment," which confirmed that he was restricted from lifting more than 10 pounds or pushing/pulling with his left hand.  The Report notes the Veteran's assertion that his condition flares with repetitive motion; no medical evaluation was noted.  In his June 2013 substantive appeal, the Veteran stated that a 30 percent rating was warranted, effective the date his claim was filed.

At the April 2014 Board hearing, the Veteran testified that he has severe pain in his left hand and that he has to massage his hand to keep it operational.  He reported pain extending into the palm of his hand.  

On March 2016 VA examination, the examiner was provided with the criteria for rating the Veteran's finger under Codes 8515 (neurologic) and 5229 (limitation of motion).  The examiner noted that she reviewed the Veteran's (electronic) claims file and conducted an in-person examination.  

The Veteran reported that his current symptoms included locking, constant pain, and paresthesia in his hand when gripping objects.  He reported that the pain had increased in intensity and the locking had increased in frequency, both of which interfered with his job performance and with writing.  The Veteran denied experiencing flare-ups.  (As noted above, his assertion that he was receiving physical therapy for his finger injury is contradicted by the medical record, which shows that it is for his back and knees.  Consequently, such assertion is not credible.)

On physical examination, left index finger flexion was limited to 80 (of 90) degrees in the metacarpophalangeal (MCP) joint and 90 (of 100) degrees in the proximal interphalangeal (PIP) joint.  All other ranges of motion in the left hand were normal.  Repetitive motion testing was performed with no additional functional or range of motion loss.  There was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease on maximal finger flexion.  The examiner noted that the range of motion, itself, did not contribute to functional loss.  No tenderness or pain on palpation was observed.  It was noted that there was pain on use, but that such did not result in functional loss.  

On muscle strength testing, left hand grip was 4 out of 5, which the examiner noted was due to his service-connected injury.  There was no muscle atrophy or ankylosis.  The scar was measured at 2 cm by 0.1 cm, and was neither painful nor unstable.  

On neurological testing, the examiner noted incomplete paralysis of the left median nerve.  Symptoms of pain, paresthesia/dysesthesias, and numbness were clinically evaluated as mild.  Phalen's and Tinel's signs were positive.  Overall left median nerve impairment was assessed as mild.  The Veteran described his neurological symptoms as slowing his ability to work, but not preventing him from completing his assigned tasks.  

Symptoms and functional limitations documented during VA treatment are consistent with those noted on examination, to include increased left hand pain (see, e.g., December 2011, April 2013, and June 2013 VA treatment records) and locking (see, e.g., April 2016 VA treatment record).

The Board has considered the Veteran's contentions that he is entitled to a 20 or 30 percent rating for his service-connected residuals of left index finger laceration, but finds that a rating in excess of the 10 percent currently assigned is not warranted.  

Prior to the Veteran's claim for an increased rating, the disability was rated 0 percent under Code 5229, which addresses limitation of motion.  Based on VA examination revealing that his disability had worsened to include neurological symptoms, he was granted a compensable, 10 percent rating under Code 8515 for mild neurological impairment.  

A rating in excess of 10 percent under Code 8515 requires moderate, or greater, incomplete paralysis of the median nerve.  While the symptoms the Veteran experiences are capable of lay report, the clinical assessment of the amount of neurological impairment those symptoms represent is a medical question; the Veteran has not demonstrated that he has the required training or expertise to competently opine as to the degree of neurological impairment present as a result of his service-connected disability.  See 38 C.F.R. § 3.159.  The VA examiner considered the Veteran's subjective reports of impairment (to include his reports of pain (and its intensity), locking, and numbness), his claims file (to include his clinical records and the light duty note), and the VA rating criteria before opining that his neurological impairment (in each sub-criteria and overall) was mild, which is consistent with the rating currently assigned.  

 (The Board has considered the Veteran's assertions, through counsel, that VA failed to provide adequate examinations.  (See, e.g., January 2012 notice of disagreement and June 2013 substantive appeal.)  However, the arguments presented assert that the Veteran is entitled to an initial VA examination under McLendon because there is evidence of a disability related to service.  The Board notes that the Veteran has already been provided with two such examinations.  As the Veteran has not raised any specific allegation of inadequacy with respect to the two provided VA examination (which, together, considered the Veteran's record and the full range of symptoms attributed to his service-connected disability), the Board finds that the Veteran's assertions that an additional examination is necessary are without merit.)

The Board has considered whether being placed on light duty suggests that a higher (or staged) rating is appropriate.  However, the Board notes that the light duty note appears to have been issued based on the Veteran's subjective report of his symptoms.  As noted above, while the Veteran is competent to report that he experiences symptoms, and to describe the effect of those symptoms, the clinical evaluation of their severity is a medical question.  In this matter, the clinical evaluation was that such symptoms were mild.  The Board also notes that, on examination, the Veteran reported that the functional limitation was that his work took longer, but that he was still able to complete all assigned tasks.  Consequently, the Board finds that the light duty note does not support a higher rating.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code.  The maximum rating under Code 5229 (limitation of motion) is 10 percent.  (No ankylosis has been shown.)  Likewise, the maximum rating for a painful (or unstable) scar under 7804 is 10 percent.  (There is no evidence that the scar is unstable so as to warrant an additional rating under Code 7804.)  Consequently, the Board finds that the Veteran would not be entitled to a higher rating under another Code.

The Board has also considered whether the Veteran is entitled to separate ratings for scar, limitation of motion, and neurological impairment.  A compensable rating for a single scar requires that the scar itself be painful or unstable.  No such symptomatology was shown on VA examination or reported by the Veteran; consequently, a separate rating under 7804 is not warranted.  The Veteran does not have a compensable limitation of motion, as there is no gap shown between the fingertip and proximal transverse crease of the palm and extension is not limited.  To the extent that, if rated under Code 5229, he would be entitled to a minimum 10 percent rating for painful motion, the Board notes that his symptoms of painful motion, locking, and weakened grip are included in his assigned rating under Code 8515 for neurological impairment.  Thus, a separate rating under Code 5229 for painful motion would constitute impermissible pyramiding under 38 C.F.R. § 4.14.  

The Board has also considered whether referral of this issue for extraschedular consideration is indicated for any time period under consideration.  As noted above, the schedular rating assigned under Code 8515 includes impairment of motor function (such as locking) and sensory disturbances (such as pain and numbness), to include evaluation as to the severity of those symptoms (mild, moderate, or severe).  See 38 C.F.R. § 4.120.  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As noted above, the Veteran is a VA employee; consideration of a total rating based on individual unemployability has not been raised in the context of the increased rating claim decided herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for right cheek scar is denied.

A rating in excess of 10 percent for residuals of left index finger laceration is denied.


REMAND

After a comprehensive re-review of the record, the Board finds that remand is warranted to ensure that the evidentiary record is complete with respect to the claims of service connection for right knee, left knee, and hip disabilities.

A September 2010 VA memorandum notes that the Veteran filed a job-related injury claim with the Office of Workers' Compensation Programs (OWCP) for right knee injury incurred in August 2010.  VA treatment records indicate that he was seen in August 2010 for complaints of severe right knee pain after hitting himself with a "blower" at work.  He reported prior injury to the same knee.  Likewise, the Veteran was seen in October 2011 for a workplace injury to the left knee.  The Veteran is a VA employee, and evaluation by employee health/occupational medicine is documented, but the actual records of those encounters are not among the VAQ treatment records secured.  

Similarly, a December 2010 VA occupational health nurse note indicate that the Veteran was seen for "evaluation of injury", and there is documentation of an employee health treatment record (completed by "Dr. Ellis") that cannot be viewed.  Subsequent to this, the Veteran's VA active problem list included "sprains and strains of the hip and thigh," diagnosed in December 2010 by Dr. Ellis.  The underlying records of evaluation/treatment have not been associated with the Veteran's file.

In addition, at the April 2014 hearing the Veteran testified that his right knee had been operated on, (see hearing transcript, page 20), and recent VA treatment records indicate that he has been receiving physical therapy (through the "Veterans Choice" program) for bilateral knee disability (see, e.g., January 2016 Veterans Choice note (noting records received from Peninsula Physical Therapy & Associates) and October 2015 primary care note (documenting planned physical therapy to treat back and bilateral knee pain).  These records have not been associated with the Veteran's claims file.  

As the records identified above are likely to include evidence relevant to the service connection matters at issue, resolution of those matters must be deferred pending receipt of the identified records.  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Additionally, on March 2016 VA examination for left knee disability, the examiner provided a negative nexus opinion premised, at least in part, on a finding that there was a lack of continuity/chronicity between a July 1973 left knee complaint during active service and an October 2011 diagnosis of mild degenerative arthritis.  However, the Veteran first filed a claim seeking service connection for left knee disability in August 1981, which contradicts the premise underlying the examiner's negative opinion; consequently, the opinion is inadequate and remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to provide the necessary identifying information and releases for VA to obtain his VA employee health records, Veterans Choice physical therapy treatment records (from Peninsula Physical Therapy & Associates), and records related to his right knee surgery, as well as any other records of private treatment for knee and hip disabilities, and then secure such records.  He must be reminded that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158  as abandoned.  

If the Veteran provides the identifying information and releases sought, the AOJ should secure for the record the complete clinical records of the identified treatment.  If any records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.

2.  After the above development is complete, the AOJ should arrange for examination of the Veteran by an orthopedist to ascertain the nature and likely etiology of his left knee disability.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings must be noted.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to:

(a) Please identify (by medical diagnosis) each current left knee disability shown/found. 

(b) Please identify the likely etiology for each current left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is advised that a mere lack of documented treatment is not sufficient rationale for a negative nexus opinion.  

In responding, the examiner should specifically consider and comment on the following: 

(a)  a July 1973 STR noting treatment for left knee pain; (b)  the Veteran's testimony that he was injured in assaults during boot camp and in 1973 (the examiner is advised that the 1973 assault has been conceded); (c)  the Veteran's 1981 claim of service connection for left knee pain; and

(d)  prior diagnoses of medial meniscus tear (see March 2013 VA MRI report), arthritis, and tendonitis (see March 2016 VA examination report).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims (under 38 C.F.R. § 3.158(a) if applicable).  If any remain denied (or are dismissed), the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


